                Case 3:19-cv-05857-TSZ Document 63 Filed 03/05/21 Page 1 of 2




 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
       MARK RICKNER and HEIDI RICKNER,
 8                           Plaintiffs,
                                                            C19-5857 TSZ
 9         v.
                                                            MINUTE ORDER
10     ALLSTATE INSURANCE COMPANY,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)     The parties’ stipulated motion to continue trial and related deadlines,
14
     docket no. 62, is GRANTED as follows:
15
            JURY TRIAL DATE (7 days)                                September 13, 2021
16
            Discovery completion deadline                           May 24, 2021
17
            Dispositive motions filing deadline                     June 24, 2021
18
            Deadline for filing motions related to expert
19                                                                  July 1, 2021
            testimony (e.g., Daubert motions)

20          Motions in limine filing deadline                       August 12, 2021

21          Agreed pretrial order due                               August 27, 2021

22

23

     MINUTE ORDER - 1
             Case 3:19-cv-05857-TSZ Document 63 Filed 03/05/21 Page 2 of 2




 1          Trial briefs, proposed voir dire questions, and
                                                                  August 27, 2021
            jury instructions due
 2                                                                September 3, 2021
            Pretrial conference
                                                                  at 10:00 a.m.
 3
   All deadlines not modified by this Minute Order have expired. The provisions of the
 4
   Minute Order entered September 24, 2020, docket no. 49, concerning any alteration of
   the case schedule and the need for counsel to be prepared to commence trial on the date
 5
   set, the agreed pretrial order and the form of the exhibit list to be included therein, the
   numbering of trial exhibits, and immediate communication to the Court of any settlement
 6
   remain in full force and effect.
 7          (2)   Defendant’s motion for partial summary judgment, docket no. 54, remains
     noted for March 19, 2021.
 8
          (3)     The Clerk is directed to send a copy of this Minute Order to all counsel of
 9 record.

10         Dated this 5th day of March, 2021.

11
                                                      William M. McCool
12                                                    Clerk

13                                                    s/Gail Glass
                                                      Deputy Clerk
14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
